Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 52 as follows:
	“The peptide of claim 1, or a salt thereof, comprising a sequence of formula (I): LTFX1HX2WAX3LTSK (I) (SEQ ID NO: 1), wherein:
	X1 is Gln, Pro, or Glu;
	X2 is Phe, Tyr, or Glu; and 
	X3 is Glu, Gln, Ala, or Leu.”.

	Please amend claim 53 as follows:
	“The peptide of claim 1, or a salt thereof, comprising a sequence of formula (II): LTFEHYWAQX1TSK (II) (SEQ ID NO: 6), wherein:
	X1 is Phe or Leu.”.

amend claim 54 as follows:
	“The peptide of claim 1, or a salt thereof, comprising a sequence of formula (III): LTX1EHYX2AQX3TSK (III) (SEQ ID NO: 9), wherein:
	X1 is Ff, F2f, F3f, or Phe;
	X2 is Hexa, Trp, Napha, or Anta; and 
	X3 is Cba, Cha, Ff, F2f, F3f, F5f, Hexa, Homof, or Leu.”.

	Please amend claim 55 as follows:
	“The peptide of claim 1, or a salt thereof, comprising a sequence of formula (V): LTX1X2EX3X4AX5(Cba)X6SAA (V) (SEQ ID NO: 34), wherein:
	X1 is F2f or Phe;
	X2 is R8 or Dap or a portion of a cross-link or staple;
	X3 is Tyr or Phe;
	X4 is Hexa, Napha, or Trp;
	X5 is Gln or Glu; and
	X6 is S5 or Dap or a portion of a cross-link or staple.”.

	Please amend claim 56 as follows:
	“The peptide of claim 1, or a salt thereof, comprising a sequence of formula (VII): LTFX1HYWAQLX2SK (VII) (SEQ ID NO: 47), wherein:
	X1 is Cys or Cys(ar) or a portion of a cross-link or staple and
	X2 is Cys or Cys(ar) or a portion of a cross-link or staple.”.

	Please amend claim 57 as follows:
	“The peptide of claim 7, or a salt thereof, comprising a sequence of formula (IV): IT(F2f)ED(Cba)LHX1X2GP (IV) (SEQ ID NO: 30), wherein:
	X1 is Tyr or Dmf and
	X2 is Tyr or F2f.”.

	Please amend claim 58 as follows:
	“The peptide of claim 7, or a salt thereof, comprising a sequence of formula (VI): IT(F2f)X1DX2LX3X4X5GP (VI) (SEQ ID NO: 44), wherein:
	X1 is Cys or S5 or a portion of a cross-link or staple;
	X2 is Cba or Leu;
	X3 is Cys or S5 or a portion of a cross-link or staple;
	X4 is Tyr or Dmf; and
	X5 is Tyr or F2f.”.

Information Disclosure Statement
The information disclosure statement filed November 20, 2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658